Citation Nr: 0119663	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  97-34 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
as secondary to service-connected chronic lumbosacral strain.

2.  Entitlement to service connection for loss of sight due 
to diabetes mellitus as secondary to service-connected 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

The current appeal arose from a March 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

The RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for diabetes mellitus as secondary to service-
connected lumbosacral strain, and denied entitlement to 
service connection for loss of sight and coronary artery 
disease as secondary to service-connected chronic lumbosacral 
strain.

The veteran filed a notice of disagreement with the foregoing 
determination and was issued a statement of the case; 
however, he limited his substantive appeal to the 
determination that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for diabetes mellitus as secondary to service-
connected chronic lumbosacral strain, and the denial of 
service connection for loss of sight due to diabetes mellitus 
as secondary to service-connected chronic lumbosacral strain.

In November 2000 the Board of Veterans' Appeals' (Board) 
determined that new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
diabetes mellitus as secondary to service-connected chronic 
lumbosacral strain, remanded the case to the RO for further 
development and adjudicative actions encompassing the 
inextricably intertwined issue of service connection for 
degenerative disc disease (DDD) as secondary to service-
connected chronic lumbosacral strain, the issue of service 
connection for diabetes mellitus as secondary to service-
connected chronic lumbosacral strain on a de novo basis, and 
the issue of service connection for loss of sight due to 
diabetes mellitus as secondary to service-connected chronic 
lumbosacral strain.  

In February 2001 the RO denied entitlement to service 
connection for diabetes mellitus as secondary to service 
connection chronic lumbosacral strain on a de novo basis, and 
affirmed the denial of entitlement to service connection for 
loss of sight due to diabetes mellitus as secondary to 
service-connected lumbosacral strain.  The RO inadvertently 
did not consider the inextricably intertwined issue of 
service connection for DDD as secondary to service-connected 
chronic lumbosacral strain.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
229 F.3d 1369 (Fed. Cir 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L., No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

As the Board noted earlier, the case was previously remanded 
to the RO for further development and adjudicative actions.  
The adjudicative actions, as specifically delineated by the 
Board in the November 2000 remand, was first and foremost to 
adjudicate the inextricably intertwined issue of service 
connection for DDD as secondary to service-connected chronic 
lumbosacral strain.  

Thereafter, the RO was to adjudicate the issues of service 
connection for diabetes mellitus as secondary to service-
connected chronic lumbosacral strain (with DDD possibly 
service-connected), and service connection for loss of sight 
as secondary to diabetes mellitus as secondary to service-
connected chronic lumbosacral strain.  Since the RO did not 
adjudicate the inextricably intertwined issue of service 
connection for DDD as secondary to service-connected chronic 
lumbosacral strain, the case must be returned to the RO to 
cure this due process defect.

Accordingly, the case is remanded to the RO for further 
development as follows

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
his treatment for DDD, lumbosacral 
strain, diabetes mellitus, and loss of 
vision.  

After obtaining any necessary 
authorization or medical releases, the RO 
should secure and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  




The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must review the claims file to 
ensure that any other notification and 
development action required by the VCAA 
of 2000, Pub. L., No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should adjudicate the 
inextricably intertwined issue of service 
connection for DDD as secondary to 
service-connected chronic lumbosacral 
strain.  The RO should readjudicate the 
issues of service connection for diabetes 
mellitus as secondary to service-
connected chronic lumbosacral strain 
(possibly with DDD), and service 
connection for loss of sight as secondary 
to diabetes mellitus secondary to 
service-connected chronic lumbosacral 
strain (possibly with DDD).

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




